DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges no priority is claimed.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10, 13-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Subburaj et al. (US 2018/0074168 A1), and further in view of Pellon (US 5,274,386).
Regarding Claim 1, Subburaj et al. (‘168) discloses “an apparatus (paragraph 21: block diagram of FMCW radar system; Figure 2; claim 1, 3: a circuit), comprising: 
a transmitter configured to transmit a signal (paragraph 23: transmitter; claim 1, 3: a transmitter for transmitting a radar signal); 
a receiver (paragraph 21: Figure 2: receiver 204; claims 1, 3: a receiver) configured to: 
receive a reflected signal (paragraph 52: reflected signal 304; claims 1, 3: for receiving a reflected radar signal) comprising an interferer signal (claims 1, 3: the reflected radar signal includes an interferer signal), wherein the interferer signal comprises at least one of an amplitude noise or a phase noise (claims 1, 3: the interferer signal contains at least one of an associated amplitude noise skirt and phase noise skirt), and 
generate a baseband signal in response to the reflected signal, wherein the baseband signal comprises a real portion and an imaginary portion (paragraph 24; claim 3: the receiver comprises a mixer for generating a baseband signal in response to the received radar signal and in response to a local oscillator (LO) signal, wherein the baseband signal contains a real portion and imaginary portion; paragraph 68: in accordance with equation (4) discussed above, the beat signal (e.g., baseband output signal) at the mixer (e.g., 260) output, corresponding to the dominant interferer, is of the form: 
    PNG
    media_image1.png
    30
    363
    media_image1.png
    Greyscale
 where r(t) is the beat signal at the mixer output corresponding to the dominant interferer, θint is the phase of the dominant interferer (interferer offset phase), ωint is the frequency of the dominant interferer (interferer offset frequency), (t) is time, AN is amplitude  introduced in PA 220 and LNA 250 associated with the dominant interferer, and PN is the phase noise introduced in PA 220 and LNA 250 associated with the dominant interferer…the quantities θint and ωint vary instantaneously in response to the FMCW slope, the start frequency, and the round trip distance to the the interferer; paragraph 98: in various embodiments described herein, the amplitude noise and phase noise skirts from the interferer are described as being predominantly 90-deg phase shifted with respect to each other (e.g., having a quadrature relationship to each other)…accordingly, either of the real and imaginary parts is used to suppress amplitude noise or phase noise)”, 
“a signal shifter in one of the transmitter and the receiver (claim 3: a signal shifter in one of the transmitter and the receiver; claim 1: a signal shifter included in the transmitter) configured to: 
signal shift the interferer signal, and in response to receiving the modified baseband signal from the multiplier, signal shift the modified baseband signal (paragraph 24; claim 1: the signal shifter is operable to signal shift the interferer signal included in the reflected radar signal, wherein the signal shift includes one of frequency shifting, phase shifting, and both frequency and phase shifting, and wherein the signal shifter is configured to achieve suppression of at least one of the amplitude noise skirt and phase noise skirt associated with the interferer signal; claim 3: the signal shifter is operable to signal shift the interferer signal included in the reflected radar signal, wherein the signal shift includes one of frequency shifting, phase shifting, and both frequency and phase shifting, and wherein the signal shifter is configured to achieve suppression of at least one of the amplitude noise skirt and phase noise skirt associated with the interferer signal …the signal shifter is coupled to the mixer for receiving the baseband signal and, in response, generating a shifted baseband signal, and wherein a multiplexer is coupled to the signal shifter for selecting one of the real and imaginary portions of the shifted baseband signal)”.  
Subburaj et al. (‘168) describes that when the beat signal is de rotated by the frequency and phase of the dominant interferer 520, the resulting signal (e.g., de-rotated baseband signal) has amplitude noise associated with to the dominant interferer in a real part and phase noise associated with the dominant interferer predominantly in an imaginary part (paragraph 70); the uncorrelated phase noise φu(t) and the skirt (α(t)) substantially affect the receiver noise level in the signal received through the LNA 250 at the mixer 260 in accordance with: 
    PNG
    media_image2.png
    35
    359
    media_image2.png
    Greyscale
where SR is the signal received at the LNA 250 corresponding to a reflector or interferer, A is a constant representing the reflected signal's amplitude in the ideal case (without amplitude noise), α(t) is the multiplicative amplitude noise (AN) introduced in the PA 220 and the LNA 260 (calling it multiplicative since it multiples with the ideal signal), fc is the carrier frequency (the LO system output frequency when it is received through the PA220, through reflections from external objects or antenna coupling and through LNA 250), PN is phase noise (both correlated and uncorrelated), φc(t) is correlated phase noise, and φu(t) is the uncorrelated phase noise…the correlated phase noise φc(t) is substantially reduced at the mixer 260 output, which leaves the uncorrelated phase noise φu(t) as a primary source of phase noise at the output of the mixer 260 (paragraph 63). Subburaj et al. (‘168) does not explicitly disclose “a multiplier configured to multiply the imaginary portion by a value 
    PNG
    media_image3.png
    21
    11
    media_image3.png
    Greyscale
 to obtain a modified baseband signal.”
Pellon (US 5,274,386) relates to beam formers capable of providing sidelobe or main beam cancellation for radar applications. Pellon (US 5,274,386) discloses “a multiplier configured to multiply the imaginary portion by a value 
    PNG
    media_image3.png
    21
    11
    media_image3.png
    Greyscale
 to obtain a modified baseband signal (column 1 line 60 – column 2 line 3: the arrangement of FIG. 1a processes the main signal and the auxiliary signals to produce baseband in-phase and quadrature digital signals on data paths 29a and 29b, and in-phase and quadrature sets of auxiliary signals on data path pairs 42a, 42b, . . . 42n. The beamforming is accomplished by weighting the in-phase and quadrature components of the main signal on data paths 29a and 29b by the real and imaginary components of a weighting coefficient W.sub.0, and by similarly weighting each of the in-phase and quadrature components of the auxiliary baseband signals by the real and imaginary components of a set of weights W.sub.1, W.sub.2, . . . Wn, as described in more detail below. The weighted main baseband signals generated in complex multiplier 44 are applied by way of data paths 48a and 48b to a complex adder 52…the weighted in-phase and quadrature components produced by each of multipliers 46a, 46b, . . . 46n on data path pairs 50a, 50b, . . . 50n, respectively, are applied to complex adding circuits 54a, 54b, . . . 54.sub.n-1…there is one less adder 54 than there are multipliers 46 because adder 54.sub.n-1 adds together the outputs from penultimate multiplier 46.sub.n-1 with the output from last multiplier 46n. Complex adder 54a adds together the weighted in-phase and quadrature baseband components from multiplier 46a together with the corresponding components from all of the other multiplier as added together by the remaining complex adders 54b, . . . 54.sub.n-1…the in-phase and quadrature components of the weighted baseband auxiliary signals at the output of complex summing circuit 54a are applied as one set of inputs to complex summing circuit 52… complex summing circuit 52 sums the in-phase and quadrature components of the weighted baseband main signals with the in-phase and quadrature components, respectively, of the weighted baseband auxiliary signals to produce the desired in-phase and quadrature output signals on data paths 58a and 58b. The signals appearing on data paths 58a and 58b represent the signals received by main antenna 12 and auxiliary antennas 14 with nulling or signal suppression in directions controlled by the selection of weights W0, W1, . . . Wn).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Subburaj et al. (‘168) with the teaching of Pellon (‘386) for using improved interference suppression technique in radar detection (Pellon (‘386) – column 4 lines 28-55). In addition, both of the prior art references, (Subburaj et al. (‘168) and Pellon (‘386)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, converting received reflected signal into digital baseband signal, detect the in-phase and quadrature components of the real weighted sum signals and the imaginary weighted sum signals, summing circuit adds the detected in-phase component of the imaginary weighted sum signal to the quadrature component of the real weighted sum signal .
Regarding Claim 2, which is dependent on independent claim 1, Subburaj et al. (‘168)/Pellon (‘386) discloses the claimed invention of claim 1. Subburaj et al. (‘168) further discloses “an estimator configured to process the reflected signal and estimate a frequency and phase of the interferer signal (paragraph 269: he actual value of the phase shift θ.sub.int is determined by the estimator 282 and subsequently used to force (e.g., by operation of the initial signal shifters 212 and/or 284) substantially all noise to be directed fully into the real arm (e.g., I-chain signal) or the imaginary arm (e.g., Q-chain signal) at the output of the signal shifter 284)”.  
Regarding Claim 3, which is dependent on claim 2, Subburaj et al. (‘168)/Pellon (‘386) discloses the claimed invention of claim 2. Subburaj et al. (‘168) further discloses “the signal shifter is configured to signal shift the interferer signal based on the estimated frequency and phase of the interferer signal (paragraph 69: The actual value of the phase shift θ.sub.int is determined by the estimator 282 and subsequently used to force (e.g., by operation of the initial signal shifter 212  and/or 284) substantially all noise to be directed fully into the real arm (e.g., I-chain signal) or the imaginary arm (e.g., Q-chain signal) at the output of the signal shifter 284. Accordingly, one of the imaginary arm and the real arm is selected to enable processing of a signal that is substantially devoid of the dominant noise. The dominant noise is, for example, the greater of the uncorrelated phase noise or amplitude noise associated with the dominant interferer (e.g., the largest of multiple interferers, which can be the vehicle body reflection and/or the TX antenna to RX antenna coupling))”.  
Regarding Claim 4, which is dependent on claim 3, Subburaj et al. (‘168)/Pellon (‘386) discloses the claimed invention of claim 3. Subburaj et al. (‘168) further discloses “the real portion comprises substantially all of one of the amplitude noise and the phase noise and substantially none of the other one of the amplitude noise and the phase noise, and the imaginary portion comprises substantially all of the other one of the amplitude noise and the phase noise and substantially none of the one of the amplitude noise and the phase noise (paragraph 70: When the beat signal is derotated by the frequency and phase of the dominant interferer 520, the resulting signal (e.g., de-rotated baseband signal) has amplitude noise associated with to the dominant interferer in a real part and phase noise associated with the dominant interferer predominantly in an imaginary part)”.  
Regarding Claim 5, which is dependent on independent claim 1, Subburaj et al. (‘168)/Pellon (‘386) discloses the claimed invention of claim 1. Subburaj et al. (‘168) further discloses “the signal shifter is configured to signal shift the interferer signal such that the interferer signal in the baseband signal has approximately zero frequency (paragraph 24; claim 4:  the signal shifter is configured such that the interferer signal contained in the shifted baseband signal has a substantially zero frequency)”.  
Regarding Claim 8, which is dependent on independent claim 1, Subburaj et al. (‘168)/Pellon (‘386) discloses the claimed invention of claim 1. Subburaj et al. (‘168)/Pellon (‘386) does not explicitly disclose “the multiplier comprises an adder configured to add the real portion and a product of the imaginary portion and the value 
    PNG
    media_image3.png
    21
    11
    media_image3.png
    Greyscale
 to obtain the modified baseband signal.”
Pellon (US 5,274,386) relates to beam formers capable of providing sidelobe or main beam cancellation for radar applications.  Pellon (US 5,274,386) discloses “the multiplier comprises an adder configured to add the real portion and a product of the imaginary portion and the value 
    PNG
    media_image3.png
    21
    11
    media_image3.png
    Greyscale
 to obtain the modified baseband signal (column 1 line 60 – column 2 line 3: the arrangement of FIG. 1a processes the main signal and the auxiliary signals to produce baseband in-phase and quadrature digital signals on data paths 29a and 29b, and in-phase and quadrature sets of auxiliary signals on data path pairs 42a, 42b, . . . 42n…the beamforming is accomplished by weighting the in-phase and quadrature components of the main signal on data paths 29a and 29b by the real and imaginary components of a weighting coefficient W0, and by similarly weighting each of the in-phase and quadrature components of the auxiliary baseband signals by the real and imaginary components of a set of weights W1, W2, . . . Wn… the weighted main baseband signals generated in complex multiplier 44 are applied by way of data paths 48a and 48b to a complex adder 52… the weighted in-phase and quadrature components produced by each of multipliers 46a, 46b, . . . 46n on data path pairs 50a, 50b, . . . 50n, respectively, are applied to complex adding circuits 54a, 54b, . . . 54.sub.n-1…there is one less adder 54 than there are multipliers 46 because adder 54n-1 adds together the outputs from penultimate multiplier 46.sub.n-1 with the output from last multiplier 46n…complex adder 54a adds together the weighted in-phase and quadrature baseband components from multiplier 46a together with the corresponding components from all of the other multiplier as added together by the remaining complex adders 54b, . . . 54n-1…the in-phase and quadrature components of the weighted baseband auxiliary signals at the output of complex summing circuit 54a are applied as one set of inputs to complex summing circuit 52…complex summing circuit 52 sums the in-phase and quadrature components of the weighted baseband main signals with the in-phase and quadrature components, respectively, of the weighted baseband  weighted baseband auxiliary signals to produce the desired in-phase and quadrature output signals on data paths 58a and 58b).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Subburaj et al. (‘168) with the teaching of Pellon (‘386) for using improved interference suppression technique in radar detection (Pellon (‘386) – column 4 lines 28-55). In addition, both of the prior art references, (Subburaj et al. (‘168) and Pellon (‘386)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, converting received reflected signal into digital baseband signal, detect the in-phase and quadrature components of the real weighted sum signals and the imaginary weighted sum signals, summing circuit adds the detected in-phase component of the imaginary weighted sum signal to the quadrature component of the real weighted sum signal .
Regarding Claim 9, which is dependent on independent claim 1, Subburaj et al. (‘168)/Pellon (‘386) discloses the claimed invention of claim 1. Subburaj et al. (‘168) further discloses “a signal processor configured to perform at least one of an object detection, a distance determination, an angle of arrival determination, and a velocity determination (paragraph 57: Figure 4: the x-axis (ADC output frequency) is proportional to the relative distance between the radar and reflecting object too. Accordingly, the x-axis may be interpreted in terms of ADC output frequency or in terms of relative object distance; paragraph 84: the distance to perceived objects is determined by multiplying the frequencies corresponding to the identified indices by the speed of light (3×10.sup.8 m/s) and dividing the product by twice the rate of change of frequency of the transmit signal (the FMCW signal's frequency slope); paragraph 94: In operation 850, the operational mode is entered. For example, a plurality of FMCW chirps are transmitted and received, with the signal at the input of the FFT processor 290 repetitively processed by the FFT processor 290 to determine the presence, position and velocity of reflecting objects over time)”. 
Regarding independent claim 10, which is a corresponding system claim of independent apparatus claim 1, Subburaj et al. (‘168)/Pellon (‘386) discloses the claimed invention as shown above for claim 1.
Regarding claim 13, which is dependent on independent claim 10, Subburaj et al. (‘168)/Pellon (‘386) discloses the claimed invention of claim 10. Subburaj et al. (‘168) further discloses “the interferer signal is a result of a near object reflecting the transmitted radar signal (paragraph 2; claim 13: the interferer signal is a result of a near object reflecting the transmitted radar signal)”.  
Regarding claim 14, which is dependent on claim 13, Subburaj et al. (‘168)/Pellon (‘386) discloses the claimed invention of claim 13. Subburaj et al. (‘168) further discloses “the near object is substantially stationary with respect to the receiver antenna (paragraph 28, claim 14: the near object is substantially stationary with respect to the receiver antenna)”.  
Regarding claim 15, which is dependent on independent claim 10, Subburaj et al. (‘168)/Pellon (‘386) discloses the claimed invention of claim 10. Subburaj et al. (‘168) further discloses “the receiver antenna is mounted to a chassis of a vehicle (paragraph 22; claim 15: the receiver antenna is mounted to the chassis of a vehicle)”.
Regarding claim 16, which is dependent on claim 15, Subburaj et al. (‘168)/Pellon (‘386) discloses the claimed invention of claim 15. Subburaj et al. (‘168) further discloses “the interferer signal is a result of a bumper of the vehicle reflecting the transmitted radar signal (paragraph 26: the chassis 206 includes a near-object reflector 208 (e.g., a vehicle bumper) that is also (e.g., in addition to the transmitter 202 and receiver 204) mounted to the chassis 206 such that the near-object reflector 208 causes reflections of transmitted radio waves)”.  
Regarding claim 17, which is dependent on claim 15, Subburaj et al. (‘168)/Pellon (‘386) discloses the claimed invention of claim 15. Subburaj et al. (‘168) further discloses “the signal processor is further configured to perform an action based on the result of the signal processing operation, and wherein the action comprises changing a speed of the vehicle (paragraph 84: the distance information of the perceived objects is optionally used by the processor controlling the robotic vehicle, for example, to accelerate, decelerate, or deviate from an original course determined for the robotic vehicle)”.  
Regarding claim 18, which is dependent on claim 15, Subburaj et al. (‘168)/Pellon (‘386) discloses the claimed invention of claim 15. Subburaj et al. (‘168) further discloses “the signal processor is further configured to perform an action based on the result of the signal processing operation, and wherein the action comprises presenting an alert (paragraph 83: the determined information can be used to perform safety functions (e.g., braking when a hazard exceeds a closing threshold), controlling robotic machines (e.g., piloting a drone or controlling a robot arm), and performing other such temporal-spatial control tasks. The radar FFT processor is optionally operable to generate such control commands in response to the determined information of the reflecting objects; paragraph 85: in operation 650, the distance information of the objects of interest is optionally displayed having range information such that, for example, a user can quickly determine the presence of an object and the range of the object)”.  
Regarding claim 19, which is dependent on independent system claim 10, and which is a corresponding system claim of apparatus claim 9, Subburaj et al. (‘168)/Pellon (‘386) discloses the claimed invention of claim 9.
Regarding independent claim 20, which is a corresponding system claim of independent apparatus claim 1, Subburaj et al. (‘168)/Pellon (‘386) discloses the claimed invention as shown above for claim 1.
Regarding claim 21, which is dependent on independent method claim 20, and which is a corresponding method claim of apparatus claim 5, Subburaj et al. (‘168)/Pellon (‘386) discloses the claimed invention of claim 5.
Regarding claim 23, which is dependent on independent system claim 20, and which is a corresponding method claim of apparatus claim 9, Subburaj et al. (‘168)/Pellon (‘386) discloses the claimed invention of claim 9.
Regarding claim 24, which is dependent on claim 23, Subburaj et al. (‘168)/Pellon (‘386) discloses the claimed invention of claim 23. Subburaj et al. (‘168) further discloses “performing an action based on a result of the signal processing operation, and wherein the action comprises at least one of changing a speed of a vehicle, presenting an alert, and steering the vehicle (paragraph 84: the distance information of the perceived objects is optionally used by the processor controlling the robotic vehicle, for example, to accelerate, decelerate, or deviate from an original course determined for the robotic vehicle; paragraph 83: the determined information can be used to perform safety functions (e.g., braking when a hazard exceeds a closing threshold), controlling robotic machines (e.g., piloting a drone or controlling a robot arm), and performing other such temporal-spatial control tasks…the radar FFT processor is optionally operable to generate such control commands in response to the determined information of the reflecting objects; paragraph 85: in operation 650, the distance information of the objects of interest is optionally displayed having range information such that, for example, a user can quickly determine the presence of an object and the range of the object)”. 

Allowable Subject Matter
Claims 6-7 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record either taken alone or in combination discloses the claimed “wherein the value 
    PNG
    media_image3.png
    21
    11
    media_image3.png
    Greyscale
 is chosen based on a power difference a between the amplitude noise and the phase noise”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art.
The closest prior art found to be:
Pellon (US 5,274,386), which discloses that the arrangement of FIG. 1a processes the main signal and the auxiliary signals to produce baseband in-phase and quadrature digital signals on data paths 29a and 29b, and in-phase and quadrature sets of auxiliary signals on data path pairs 42a, 42b, . . . 42n…the beamforming is accomplished by weighting the in-phase and quadrature components of the main signal on data paths 29a and 29b by the real and imaginary components of a weighting coefficient W.sub.0, and by similarly weighting each of the in-phase and quadrature components of the auxiliary baseband signals by the real and imaginary components of a set of weights W.sub.1, W.sub.2, . . . Wn, as described in more detail below. The weighted main baseband signals generated in complex multiplier 44 are applied by way of data paths 48a and 48b to a complex adder 52…the weighted in-phase and quadrature components produced by each of multipliers 46a, 46b, . . . 46n on data path pairs 50a, 50b, . . . 50n, respectively, are applied to complex adding circuits 54a, 54b, . . . 54n-1…there is one less adder 54 than there are multipliers 46 because adder 54n-1 adds together the outputs from penultimate multiplier 46.sub.n-1 with the output from last multiplier 46n. Complex adder 54a adds together the weighted in-phase and quadrature baseband components from multiplier 46a together with the corresponding components from all of the other multiplier as added together by the remaining complex adders 54b, . . . 54.sub.n-1…the in-phase and quadrature components of the weighted baseband auxiliary signals at the output of complex summing circuit 54a are applied as one set of inputs to complex summing circuit 52. Complex summing circuit 52 sums the in-phase and quadrature components of the weighted baseband main signals with the in-phase and quadrature components, respectively, of the weighted baseband auxiliary signals to produce the desired in-phase and quadrature output signals on data paths 58a and 58b. The signals appearing on data paths 58a and 58b represent the signals received by main antenna 12 and auxiliary antennas 14 with nulling or signal suppression in directions controlled by the selection of weights W0, W1, . . . Wn (column 1 line 60 – column 2 line 3).
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record either taken alone or in combination discloses the claimed “wherein the value of the parameter p is represented as: 
    PNG
    media_image4.png
    33
    64
    media_image4.png
    Greyscale
 where a represents the power difference between the amplitude noise and the phase noise”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art.
The closest prior art found to be:
Pellon (US 5,274,386), which discloses that the arrangement of FIG. 1a processes the main signal and the auxiliary signals to produce baseband in-phase and quadrature digital signals on data paths 29a and 29b, and in-phase and quadrature sets of auxiliary signals on data path pairs 42a, 42b, . . . 42n…the beamforming is accomplished by weighting the in-phase and quadrature components of the main signal on data paths 29a and 29b by the real and imaginary components of a weighting coefficient W.sub.0, and by similarly weighting each of the in-phase and quadrature components of the auxiliary baseband signals by the real and imaginary components of a set of weights W.sub.1, W.sub.2, . . .the weighted main baseband signals generated in complex multiplier 44 are applied by way of data paths 48a and 48b to a complex adder 52…the weighted in-phase and quadrature components produced by each of multipliers 46a, 46b, . . . 46n on data path pairs 50a, 50b, . . . 50n, respectively, are applied to complex adding circuits 54a, 54b, . . . 54.sub.n-1…there is one less adder 54 than there are multipliers 46 because adder 54.sub.n-1 adds together the outputs from penultimate multiplier 46.sub.n-1 with the output from last multiplier 46n. Complex adder 54a adds together the weighted in-phase and quadrature baseband components from multiplier 46a together with the corresponding components from all of the other multiplier as added together by the remaining complex adders 54b, . . . 54.sub.n-1…the in-phase and quadrature components of the weighted baseband auxiliary signals at the output of complex summing circuit 54a are applied as one set of inputs to complex summing circuit 52 (column 1 line 60 – column 2 line 3).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D’Honot et al. (US 6,064,320) describes that since the phase of these signals is not known, the I/Q demodulation is provided to allow for all combinations of incident phase. From the mixers 76i,76q, the "I" and "Q" signals then pass through buffers 78i,78q, and bandpass filters 66i,66q. The output of bandpass filter 66q is then phase shifted by 90 degrees, and added to the output of filter 66i at adder 79. From adder 79 the resulting baseband signal is then limited and filtered by limit/filter 68 and passed on to an FSK demodulator 80 for reconstruction…the I/Q method of extracting a baseband coherent signal from a noisy environment is well known in the art and is described…this signal first passes through a bandpass filter 84 and is split between I/Q mixers 76i,76q using a 3-dB coupler 86…the signal from these mixers typically then passes through a buffer, a bandpass filter, and a limiter before being passed on to the I/Q digital FSK decoder 80 for reconstruction…the information contained in the transponder 14 has now been superimposed onto the illumination signal from the transmitter 52, detected by the receiver 54 of the interrogator 12 and is sent to a control circuit 56 which includes decoding and demodulation circuitry 80 (column 7 line 51- column 8 line 27).
Dafesh et al. (US 9,654,158 B2) elates to reducing an interference signal that spectrally overlaps a desired signal… the interference suppression algorithm operates in an I/Q time domain of the received signal, in a frequency domain of the received signal, in an amplitude domain of the received signal, in a nonlinear amplitude domain of the received signal, or in a combination of more than one domain of the received signal.
Hellmark (EP 1214795 B1)	 relates to problems associated with interference in a received signal of a direct conversion receiver within a transceiver, an error estimator is employed to reduce errors induced on the baseband of the received signal. Knowledge that the transmitter within the transceiver is the strongest interferer can be used by the error estimator to subtract the interference caused by transmitter from the received signal. Additionally, this can be achieved even though the interference on the I and Q channels of the receiver is not equal.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648